department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number uil legend dear this is in reply to your ruling_request regarding the proper treatment of certain grants you wish to make to a foreign organization under sec_4941 sec_4942 and sec_4945 of the internal_revenue_code facts you were formed for the purpose of providing support to charitable endeavors primarily but not exclusively in the united_states your charitable focus is broad and includes contributions to relieve the effects of poverty homelessness and disease and to benefit the arts educational and scientific institutions and to promote scholarship you have been recognized as an organization exempt under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 you are governed by your board_of directors consisting of a and b who are husband and wife and their children c and d you wish to make grants to m a foreign organization that is an irrevocable charitable_trust created by a m was formed for charitable social and philanthropic work m is exempt from tax under the charity laws of the foreign_country in which it is located m’s trustees are e and f brothers of a g a cousin of a and h a is both the grantor of and a substantial_contributor to m you state that none of the trustees of m will be considered disqualified persons under sec_4941 of the code to a’s family because they are not lineal_descendants within the meaning of sec_4946 you state further that none of the funds you donate will be earmarked for a prohibited activity or used in a manner prohibited by sec_4945 in addition you state that you will exercise expenditure_responsibility over any grants to m in accordance with sec_4945 you have submitted m’s organizational document indicating it is organized and operated for charitable purposes and that upon dissolution its assets will be distributed to another charitable_organization you also submitted an extensive description of the charitable works that m is engaged in along with a financial schedule of m’s revenues and expenditures based on your review of m’s operations and notwithstanding the fact that m has not been recognized by the internal_revenue_service as exempt you assert that you have made a good-faith determination that m would be an organization described in sec_4942 of the code based on the above facts you request the following rulings the grants you intend to make to m will be amounts paid for charitable and educational_purposes under sec_501 and sec_170 of the code the grants you intend to make to m will not be considered self-dealing under sec_4941 of the code the grants you intend to make to m will constitute qualified distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 of the code you may treat the grants to m as made to an organization described in sec_501 of the code because you have made a reasonable_judgment that m is an organization described in sec_501 the grants you intend to make to m to accomplish an exempt_purpose described in sec_170 of the code will be treated as a distribution made to an organization described in sec_509 or or j because you have made a good_faith determination that m is such an organization the grants you intend to make to m will not be taxable_expenditures under sec_4945 of the code provided you exercise expenditure_responsibility under sec_4945 sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other exempt purposes provided that no law part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 of the code if it is operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the term charitable includes the relief of the poor and distressed or of the underprivileged and combating juvenile delinquency the promotion of health and the advancement of education have long been recognized as charitable purposes see revrul_69_545 1969_2_cb_117 restatement second of trusts sec_368 sec_372 sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to the instruction or training of the individual for the purposes of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_4940 of the code provides that an organization is an exempt operating foundation’ if it is an operating_foundation described in j that has been publicly supported for at least years has a governing body that consists of individuals at least of whom are not disqualified persons and is broadly representative of the general_public and does not have an officer who is a disqualified_individual sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as any direct or indirect a b sale_or_exchange or leasing of property between a private_foundation and a disqualified_person lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official as defined in sec_4946 other than certain employment agreements sec_4942 of the code imposes an excise_tax on a private operating foundation’s undistributed_income undistributed_income is a private foundation's distributable income less any qualifying distributions sec_4942 of the code defines a qualifying_distribution as including any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more exempt purposes described in sec_170 other than certain contributions to organizations controlled by the foundation or by disqualified persons or to private non-operating foundations sec_4942 of the code provides that an organization is an operating_foundation if meets certain requirements sec_4942 provides that all operating_foundations must meet the income test all of the lesser_of the organization’s investment return or its adjusted_net_income must be spent on charitable activities satisfy either the assets_test the endowment_test or the support_test the endowment_test requires that two-thirds of the investment return be spent on charitable purposes in order to satisfy the income test of sec_4942 substantially in addition to satisfying the income test the organization must also it sec_53_4942_a_-3 of the regulations defines controlled by the foundation or by disqualified persons as any time such persons can aggregate their power voting or otherwise in order to require an expenditure or to prevent one sec_53_4942_a_-3 of the regulations provides generally that distributions for purposes described in sec_170 of the code to a foreign organization which has not received a ruling or determination_letter that it is an organization described in sec_4942 will be treated as a distribution to an organization described in sec_4942 if the distributing foundation has made a good_faith determination that the donee organization is an organization described in sec_4942 such a good_faith determination ordinarily will be considered as made where the determination is based on an affidavit of the donee organization or an opinion of counsel of the distributing foundation or the donee organization that the donee organization is an organization described in sec_4942 such an affidavit must set forth sufficient facts concerning the operations and support of the donee organization for the internal_revenue_service to determine that it would be likely to qualify as an organization described in sec_4942 sec_53_4945-5 contains a similar rule sec_4945 of the code imposes an excise_tax on the taxable_expenditures of a private_foundation sec_4945 of the code provides that a grant to a foreign organization is considered a taxable_expenditure unless the grantor exercises expenditure control_over the grant sec_4945 of the code defines a taxable_expenditure by a private_foundation as an amount_paid or incurred to attempt to influence legislation to influence the outcome of any public election or carry on a voter registration drive to grant funds to an individual for travel study or similar purposes unless certain requirements are met to grant funds to an organization unless it is described in sec_509 or d or unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with sec_4945 or for a non-170 c b purpose sec_4945 of the code sets forth rules that require the grantor private_foundation to exert all reasonable efforts and establish procedures to see that the grant is spent solely for the purposes for which it was made obtain full and complete reports from the grantee regarding how the grant was spent and make full and complete reports to the internal_revenue_service sec_53_4945-5 of the regulations states that a pre-grant inquiry should be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper purposes sec_53_4945-5 of the regulations provides that each grant must be subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization the commitment must specify the purpose of the grant to the repayment of funds not used for the grant’s purpose the submission of annual reports and the maintenance of books_and_records that are to be made available to the grantor at all reasonable times it must also include provisions relating sec_53_4945-5 of the regulations provides that private_foundations must report expenditure_responsibility grants to the internal_revenue_service sec_53_4945-6 of the regulations provides generally that since a private_foundation cannot make an expenditure for a purpose other than a purpose described in sec_170 of the code a private_foundation may not make a grant to an organization other than an organization described in sec_501 except under certain circumstances sec_53_4945-6 of the regulations provides that for purposes of that section a foreign organization which does not have a ruling or determination_letter that it is an organization described in sec_501 of the code other than sec_509 will be treated as an organization described in sec_501 other than sec_509 if in the reasonable_judgment of a foundation_manager of the transferor private_foundation the grantee organization is an organization described in sec_501 other than sec_509 the term reasonable_judgment shall be given its generally accepted legal sense within the outlines developed by judicial decisions in the law of trusts once the foundation_manager has made a reasonable_judgment that the foreign organization is the equivalent of an organization described in sec_501 sec_4945 requires the foundation manger to exercise expenditure control_over the grant unless the foundation_manager can make a good-faith determination that the organization is described in sec_4940 sec_4946 of the code defines a disqualified_person with respect to a private_foundation as including a a substantial_contributor b foundation_manager c an owner of more than of the voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust if those entities are substantial contributors d a family_member of any of the above e f any corporation if persons described in a-d above own more than of its voting power any partnership if persons described in a-d above own more than of its profits interests and g any trust or estate if persons described in a-d above own more than of its beneficial interests sec_4946 of the code defines the term substantial_contributor as a person described in sec_507 sec_507 defines substantial_contributor as the creator of a_trust and any person who contributed more than dollar_figure to a private_foundation if that amount is more than of the total contributions in that year sec_4946 of the code defines the term foundation_manager as used in sec_4946 a the term includes an officer director or trustee of a foundation or an individual with similar powers and the employees of a foundation having responsibility for specific acts if those acts are at issue sec_4946 of the code defines the term family_member as used in sec_4946 the term includes a spouse children grandchildren great grandchildren any spouses thereof and ancestors sec_53_4946-1 of the regulations specifies that a sibling relationship is not a family_member for purposes of sec_4946 of the code revrul_71_460 1971_2_cb_231 holds that a 501_c_3_organization may conduct part or all of its charitable activities in a foreign_country revproc_92_94 1992_1_cb_507 provides a procedure that private_foundations may follow in making reasonable judgments and good_faith determinations under sec_53 c ii a -3 a and a of the regulations other than a transfer of assets described in sec_507 of the code the grantor must obtain a currently qualified affidavit prepared by the grantee an affidavit is currently qualified if the facts it contains are up to date and the substantive requirements of sec_501 and sec_509 remain unchanged the facts are up to date if they reflect the grantee organizations latest complete accounting year or if the affidavit is updated to reflect the grantee organization’s current data where a grantee’s status under sec_509 depends on financial support the affidavit must be updated by asking the grantee to provide an attested statement containing enough financial data to establish that it continues to meet the requirements of the applicable code section revproc_92_94 also sets forth specific representations that should be made in the affidavit to support that the organization has made a good-faith determination the affidavit should a be written in english b contain a financial schedule of the grantee organization c contain a representation by the grantee organization that they are an organization equivalent of that described within sec_501 of the code d be attested to by the grantee officer e show that the grantee organization is organized and operated for charitable and educational_purposes f describe the past present and future activities of the grantee organization g show that the grantee organization's income cannot be distributed to the benefit of any private individual h show that the grantee organization has no directors or officers with a proprietary interest in the grantee organization show that if the grantee organization is dissolved the assets are distributed to another sec_501 or charitable_organization j show that the grantee has little or no political activities and k show specific information on a financial schedule ruling analysis m provides educational_services within the meaning of sec_1_501_c_3_-1 of the regulations by informing the public about the risks of tobacco and hiv prevention m accomplishes its educational purpose by coordinating with agencies and doctors that are experts in the field of hiv prevention and tobacco risks educating the public about hiv prevention and tobacco risk are activities directed at instructing the public on subjects useful to the individuals and beneficial to the community m also supports breast and cervical cancer research and health care in the poorest parts of the foreign_country m is furthering an educational purpose by instructing the public about health risks and a charitable purpose by promoting health in poor communities see sec_1_501_c_3_-1 therefore the grants made by your organization to m provided the money is used exclusively for m’s charitable and educational_purposes are amounts paid to accomplish one or more of the exempt purposes included in sec_501 and sec_170 of the code ruling in order for an act of self-dealing to occur there must be a direct or an indirect transaction between you and a disqualified_person you contemplate a grant to m which is a direct transaction m is not a disqualified_person because with respect to you no disqualified_person controls m the trustees on m’s board are not disqualified persons within the meaning of sec_4946 of the code because e and f are brothers of a a sibling relationship is not contemplated by sec_4946 see sec_53_4946-1 of the regulations furthermore none of the other members of m's board_of trustees have relationships that are described within sec_4946 finally no facts presented indicate any improper indirect benefit to a disqualified_person therefore your contemplated grant to m is not one that is described as self-dealing within the meaning of sec_4941 of the code because m is not controlled by any disqualified_person ruling a qualifying_distribution is an amount_paid for purposes of accomplishing one or more purposes stated in sec_170 of the code provided that such payment is not made i to an organization directly or indirectly controlled by the distributing foundation or any disqualified_person with respect to the distributing foundation within the meaning of sec_4946 or ii to a private non-operating foundation except as provided in sec_4942 see sec_4942 an organization is controlled by a foundation or one or more disqualified persons with respect to the foundation if any such persons may by aggregating their votes or position of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure regardless of the method by which the control is exercised or exercisable see sec_53_4942_a_-3 of the regulations neither you nor any of your directors controls m within the meaning of sec_53 a - a of the regulations because they hold no votes or positions of authority with m cannot require m to make expenditures and cannot prevent m from making expenditures rather the trustees of m none of whom are directors officers or disqualified persons of your organization make all determinations regarding m’s expenditures furthermore your distributions to m will not be treated as distributions to a private non-operating foundation because you have made a good_faith determination that m is an organization described in sec_4942 of the code see rationale-ruling infra m is not directly or indirectly controlled by you and it is not a private non-operating foundation therefore your contributions to m will be qualifying distributions within the meaning of sec_4942 of the code ruling a foreign organization that does not have a ruling or determination_letter that it is an organization described in sec_501 of the code will be treated as one if reasonable_judgment of a foundation_manager of the transferor private_foundation the grantee organization is described in sec_501 the term reasonable_judgment shall be given its generally accepted legal sense within the outlines developed by judicial decisions in the law of trusts see sec_53_4945-6 of the regulations in making your judgment you considered the following factors in the m has not applied for a determination_letter from the internal_revenue_service regarding its status as tax-exempt under sec_501 of the code however you have submitted documentation that m is a registered irrevocable_trust exempt from taxation under the laws of the foreign_country the director of income_tax in the foreign_country determined that m is a charitable_organization and issued it a certificate of exemption under the foreign country’s income_tax act you have provided a copy of such certificate of exemption the certificate of exemption states that donations made to m qualify for a deduction under the foreign country’s income_tax act you have reviewed and submitted documentation that m's activities consist of providing relief to the poor distressed or underprivileged through education and screening regarding cancers and hiv aids and awarding scholarships to poor distressed or underprivileged students such purposes and activities are within the meaning of the terms charitable and educational see sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations and sec_170 of the code you state that your contribution to m will be used exclusively for these charitable and educational_purposes we conclude that you have made a reasonable judgment’ that m is an organization described in sec_501 of the code consequently your organization’s grants to m can be considered distributions to an organization described in sec_501 however this ruling does not consist of our own independent determination that m is an organization described in sec_501 of the code ruling you state that you have made a good-faith determination that m qualifies as an organization described in sec_4942 of the code you have reviewed and included an affidavit that includes information prescribed by revproc_92_94 supra in making your determination that m would likely qualify as a private_operating_foundation because it is described within sec_4942 the affidavit contains a financial schedule for m a representation that m is an organization described in sec_501 and information regarding m's activities m’s articles of incorporation contain a dissolution clause that allows for the distribution of m’s assets upon dissolution to another charitable_organization additionally m represents that it is not engaged in political activities the affidavit includes all of the required information in the financial statement submitted for m we conclude that you have met the requirements of revproc_92_94 supra and have made a good-faith determination that m is described in sec_4942 of the code see sec_53_4942_a_-3 of the regulations as a result the grants made to m by you will be treated as grants to an organization described in sec_4942 however this ruling does not consist of our own independent determination that m is an organization described in sec_4942 of the code ruling an excise_tax is imposed on each taxable_expenditure of a private_foundation see sec_4945 of the code a taxable_expenditure is defined in d as an amount incurred to or for among other things an organization other than an organization described in sec_509 or or sec_4940 unless the distributing foundation exercises expenditure_responsibility with respect to the amount_paid m does not meet the requirements of sec_509 or of the code furthermore m is not an organization described under sec_4940 therefore you must exercise expenditure control_over the grants you make to m to preclude their being classified as taxable_expenditures see sec_4945 sec_53_4945-5 of the regulations you state that you will establish procedures to ensure that any grant to m is used solely for the purposes for which the grant was made to obtain reports from m on how such grant was spent and to make reports regarding the grant to the internal_revenue_service see sec_4945 of the code you state that you will also conduct a pre-grant inquiry to obtain reasonable assurances that m will use the grant for proper purposes see sec_53 b of the regulations moreover you state that m will execute a written_agreement specifying the purposes of your grant and promising to use all funds received from you for the purposes stated in the agreement and to return all the funds not so used annually submit a full and complete financial report to you maintain adequate books_and_records to be made available for inspection by you and not use any funds to influence legislation carry on propaganda or participate in political elections see sec_53_4945-5 of the regulations accordingly grants made by you to m will not be treated as taxable_expenditures under of the code assuming you exercise the requisite expenditure_responsibility in accordance with h the grants you make to m will be amounts paid for charitable and educational_purposes under sec_501 and sec_170 these grants must be reported on your organization’s annual information_return see sec_53_4945-5 of the regulations ruling sec_1 the grants you intend to make to m will be amounts paid for charitable and educational_purposes under c and c b of the code the grants you intend to make to m will not be considered self-dealing under sec_4941 of the code the grants you intend to make to m will constitute qualified distributions for purposes of meeting the minimum qualifying_distribution amount under sec_4942 of the code you may treat the grants to m as made to an organization described in sec_501 of the code because you have made a reasonable_judgment that m is an organization described in sec_501 the grants you intend to make to m to accomplish an exempt_purpose described in sec_170 of the code will be treated as a distribution made to an organization described in sec_509 or or j because you have made a good_faith determination that m is such an organization the grants you intend to make to m will not be taxable_expenditures under sec_4945 of the code provided you exercise expenditure_responsibility under sec_4945 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
